Citation Nr: 0903830	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-34 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher initial disability rating for the 
veteran's service-connected post traumatic stress disorder 
(PTSD), currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1960 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2005, 
a statement of the case was issued in September 2005, and a 
substantive appeal was received in October 2005.


FINDING OF FACT

The veteran's service connected PTSD is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSION OF LAW

The requirements for an initial disability rating for PTSD of 
30 percent, but no more, have been met.  38 U.S.C.A. § 1155, 
5103A (West 2007); 38 C.F.R. § 3.159, 4.7, 4.126, 4.130; 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the original notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  
At any rate, the veteran was informed by the September 2005 
Statement of the Case of the manner of establishing a 
disability rating and effective date.  

In addition, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, VA examination reports, service records, 
and lay evidence.  The record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in May 1998, July 
1999, and July 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiner and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient and further 
examination is not necessary. 

The Board concludes that VA's notice and assistance duties to 
the claimant have been fulfilled with respect to the issues 
on appeal.

Analysis

Legal Background

The veteran claims that the severity of his service-connected 
PTSD warrants a higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  Separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this regulatory provision:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.

A 10 percent disability rating is warranted when the veteran 
experiences occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran 
experiences occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating a psychological disability, the examiner 
often provides a Global Assessment of Functioning score.  A 
GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.)  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.

Factual Background

The veteran was afforded a VA examination in May 1998.  The 
examiner discussed the veteran's prior hospitalizations while 
in service, all of which occurred in response to an alcohol 
related incident.  The veteran suffered intrusive thoughts 
around three times per week, nightmares around once per week, 
flashbacks about two times per month, and daily outbursts.  
He also experienced suicidal ideation.  The examiner 
confirmed a PTSD diagnosis.  

The veteran was diagnosed with chronic PTSD in June 1998.  He 
was depressed and suffered a lack of sleep with nightmares 
and cold sweats.  His affect was flattened and he continued 
to isolate himself.  

In May 1999, the veteran was afforded a VA psychiatric 
evaluation.  The examiner found the veteran to be 
uncooperative and an unreliable historian.  On the MMPI-2 
test, the veteran obtained an invalid profile which appears 
when patients attempt to feign the presence of severe 
psychopathy.  During the interview portion of the 
examination, the veteran's affect was restricted.  He 
reported vague suicidal thoughts, but had no plan.  Immediate 
memory was impaired; recent memory was intact.  Remote memory 
was intact.  He showed good judgment and abstract thinking.  
The examiner opined that the veteran did not meet the 
requirements for a diagnosis of PTSD.  

In a July 1999 VA examination, the examiner addressed the May 
1999 psychiatric evaluation as well as the veteran's present 
signs and symptoms.  The veteran presented as an alcoholic 
with suicidal ideation.  The examiner opined that the 
veteran's thoughts of Vietnam do not relate to trauma and the 
veteran did not meet the requirements for a diagnosis of 
PTSD. 

In September 1999, the veteran showed symptoms of PTSD such 
as flashbacks, intrusive thoughts, and nightmares.  He is 
often angry and irritable and avoids people and crowds.  He 
occasionally suffers panic attacks.  His social worker at the 
Biloxi Vet Center addressed these symptoms in a letter 
stating that the veteran remains both socially and 
industrially impaired and should be considered for 100 
percent disability. 

In July 2000, the veteran reported sleep problems including 
nightmares and showed signs of anger, agitation, and a short-
temper.  In October 2000, the veteran reported nightmares, a 
depressed mood, and a flattened effect.  He continued to be 
consistently angry and short-tempered.  No suicidal/homicidal 
ideation presented.   

An April 2001 treatment record showed flashbacks, intrusive 
thoughts, and nightmares.  The veteran tried to isolate 
himself and often became angry or irritable.  The veteran 
also complained of occasional panic attacks during the week.

In April 2002, the veteran's affect was flattened.  He 
suffered sleep disturbances, nightmares, and a depressed 
mood.  He displayed anger and agitation problems and 
continued to avoid people.  No suicidal/homicidal ideation 
was apparent.  

In a November 2002 letter, the veteran's social worker at the 
Biloxi Vet Center stated that the veteran's PTSD is both 
chronic and severe.  The veteran continues to isolate and can 
no longer work due to interfering PTSD symptoms.

March 2003 treatment records reveal a continued depressed 
mood and flattened affect, as well as sleep disturbances.  
The veteran suffered no suicidal/homicidal ideation.  In May 
2003, the veteran appeared alert and oriented.  He had no 
difficulty following complex commands.  He had appropriate 
insight and judgment.  In December 2003, the examiner 
suggested that the veteran's memory problems are due to 
either alcohol consumption or a sleep disorder.  

In July 2004, the veteran showed a depressed mood, poor 
memory, nightmares, sleepwalking, flashbacks, intrusive 
thoughts and flattened affect.  He expressed a tendency 
towards isolation and anger problems.  He still suffered no 
suicidal/homicidal ideation.
  
The veteran was afforded another VA examination in July 2004, 
during which he was diagnosed with moderate PTSD.  The 
examination showed that the veteran suffered nightmares, 
hypervigilance, and a startle response.  He complained of 
concentration and memory problems although testing showed no 
evidence of impairment.  His affect was flat and his mood 
dysphoric.  The veteran was angry with suicidal ideation.  
His speech, thought, and eye contact were all normal and his 
judgment was good.  In August 2004, the examiner from the 
July 2004 VA examination clarified her opinion regarding the 
veteran's PTSD.  She stated that there is at least a fifty-
fifty split between the impact of the veteran's PTSD and the 
veteran's other characterological issues.   

In January 2005, treatment notes indicate a depressed mood 
and flattened affect with appropriate speech.  No 
suicidal/homicidal ideation presented.  In May 2005, the 
veteran suffered memory problems, dysphoric mood, restricted 
affect, agitation, irritability, intrusive thoughts, and 
flashbacks.  Again, his speech remained productive and he 
indicated no suicidal/homicidal ideation.

The veteran's GAF scores throughout this period fluctuated 
between 41, which occurred on multiple dates including July 
1998, September 1999, April 2001, April 2002, March 2003, 
July 2004, January 2005, and May 2005; and 55, which occurred 
on May 1999.  

Analysis

To be evaluated at a level in excess of 10 percent disabling, 
the veteran must experience occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The evidence as a whole demonstrates some occupational and 
social impairment. This is consistent with letters from his 
social worker dated September 1999 and November 2002.  GAF 
scores ranging between 41 and 55, as indicated above, show 
moderate to severe occupational and social impairment.  The 
veteran maintains only part-time employment; however, there 
is no evidence of marked interference with employment and he 
successfully functions regarding routine behavior, self-care, 
and conversation.  

The veteran's mood remained depressed through the entire 
period on review.  In September 1999 the veteran also 
reported that he occasionally suffers panic attacks.  In 
April 2001 the veteran again stated he had occasional panic 
attacks during the week.  The veteran also consistently 
complained of sleep disturbances, including nightmares which 
he reported in June 1998, September 1999, July 2000, April 
2001, April 2002, and July 2004.  The veteran continuously 
complained of memory loss.  The examiners' opinions on the 
veteran's memory loss fluctuated from no memory loss to some 
memory loss.  Mild memory loss was confirmed by tests in the 
May 1999 VA examination; however, in the July 2004 VA 
examination, the tests showed no memory loss.  Although the 
veteran suffered minimal anxiety and suspiciousness, not all 
factors must be met for the veteran to receive a higher 
disability rating.  Considering the severity and continuity 
of the factors that are present, the veteran meets a 
significant portion of the criteria warranting an evaluation 
of 30 percent.  

To be evaluated at a level in excess of 30 percent, the 
veteran must experience occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran consistently suffered a flattened or restricted 
affect.  However, the veteran's speech was not 
circumstantial, circumlocutory, or stereotyped.  The veteran 
complained of panic attacks at only two examinations and 
described them as occasional in both instances.  The veteran 
showed no difficulty in understanding complex commands as 
stated in the May 2003 examination report.  The veteran's 
memory was only mildly impaired.  Tests showed in May 1999 
that immediate memory was impaired, although recent and 
remote memory was intact.  The veteran's judgment was 
consistently described as good and his abstract thinking was 
not impaired.  The veteran suffered disturbances of mood, 
which sometimes caused difficulty in establishing and 
maintaining effective work and social relationships, however 
these disturbances and difficulties were mild and did not 
significantly affect the veteran.  He functioned 
independently without assistance and he has maintained a 
minimum of part-time work.  

The demonstrated manifestations do not meet or approximate 
the criteria for a rating of 50 percent or higher and, 
accordingly, a rating in excess of 30 percent is not 
warranted. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence supports an initial rating 
of 30 percent for PTSD; there is no doubt to be resolved; and 
an initial rating of 30 percent, but no more, is warranted.   


ORDER

Entitlement to an initial disability rating for PTSD of 30 
percent, but no more, is warranted.   






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


